Name: Commission Regulation (EEC) No 649/93 of 19 March 1993 on the issue of STM licences for oranges for trade between Portugal and the other Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 3. 93 Official Journal of the European Communities No L 69/31 COMMISSION REGULATION (EEC) No 649/93 of 19 March 1993 on the issue of STM licences for oranges for trade between Portugal and the other Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 3819/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism to trade in fresh fruit and vegetables between Portugal and the other Member States ('), as amended by Regulation (EEC) No 172/91 (2), and in particular the second subparagraph of Article 3 (2) (b) thereof, Whereas Article 3 (2) (b) of Regulation (EEC) No 3819/90 lays down that, where it appears necessary to monitor more closely the issue of SIM licences in order to assess the risk of the target ceilings being exceeded, licences are to be issued in accordance with the first subparagraph of Article 6 (2) of Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (3), as last amended by Regulation (EEC) No 3826/92 (4), i.e. on the fifth working day following the day the application is submitted, unless special measures have been taken during this period ; whereas, given the current risk that the target ceilings for oranges will be exceeded, those provisions should be applied ; Whereas it should be specified that notifications of the quantities for which applications have been made must be submitted in accordance with the second subparagraph of Article 6 (2) of Regulation (EEC) No 574/86, HAS ADOPTED THIS REGULATION : Article 1 The provisions of the first and second subparagraphs of Article 6 (2) of Regulation (EEC) No 574/86 shall apply for the issue of STM licences for oranges falling within CN codes 0805 10 41 , 0805 10 45, 0805 10 49, 0805 10 11 , 080510 15, 0805 10 19, 0805 10 21 , 0805 10 25, 0805 10 29, 080510 31 , 080510 35 and 0805 10 39 and for notification to the Commission of the quantities applied for in Portugal . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 1993 . For the Commission Rene STEICHEN Member of the Commission o OJ No L 366, 29. 12. 1990, p. 41 . 0 OJ No L 19, 25. 1 . 1991 , p. 13 . 0 OJ No L 57, 1 . 3 . 1986, p. 1 . (4) OJ No L 387, 31 . 12. 1992, p . 40.